The principal question is, whether there was any evidence in the case upon which it was competent to find that the horse was required by the plaintiff for farming or teaming purposes, or other actual use (Gen. Laws, c. 224, s. 2); and this question turns upon the proper construction of the statute.
To hold that a horse is not exempt unless it is required for actual use at the very instant of the attachment, would practically nullify the statute: the horse would be liable to attachment at the end of every day's work. To hold that the horse is exempt for the reason merely that at some indefinite and uncertain future time it may be required for actual use, would practically make the exemption absolute, and render the qualifying language of the statute nugatory: the horse would be exempt, although required neither for present use, nor for any near and certain, or reasonably near and certain, future use. The true construction of the statute must therefore lie somewhere intermediate between these two extremes.
One of the obvious purposes of the statute is, to secure to the poor debtor the use of a horse whenever it is requisite in the business by which he gains a livelihood; — hence the duration of the exemption must be in general coextensive with that of the business. But if the debtor abandons that business, and either has none, or engages in some other in which he has no occasion for the use of a horse, the exemption ceases. It does not, however, terminate with a mere temporary cessation of such business. It could not be the intention of the legislature that the exemption should come to an end if the debtor is compelled to suspend his work for a time by reason of sickness or other like cause, nor during such reasonable *Page 8 
time as must necessarily intervene between the abandonment of one kind of business and the entering upon another, in both of which the use of a horse is necessary; nor that a horse procured in good faith, for the purposes of a business to be entered upon the next day or week, or within any reasonable time, should be liable to attachment until the moment the work of such business is actually begun. One's business may be of an intermittent character, as that of a travelling agent whose services are required only during alternate weeks or months; or it may be confined to a particular season of the year, as in the case of oyster and fish peddlers in those parts of the country which are distant from the sea. It would be a harsh and unnatural construction of the statute to hold, as matter of law, that the exemption ceases at the end of each week's, month's, or season's work, when there is a fixed intention to resume it the next week, month, or season. The business, in fact, subsists and continues, although work therein is for the time discontinued. In order to give full effect to the legislative intent, it must be held that a horse is required for actual use within the meaning of the statute, and therefore exempt from attachment, not only while in fact employed in actual and necessary service and during temporary cessations of that service, but also whenever it is reasonably necessary for actual use in a business which the debtor in good faith intends to enter upon within a reasonable time. The question in all cases is, whether the horse was reasonably required for actual use, either at the time of the attachment, or within a reasonable time thereafter; and this is a question of fact, to be determined upon all the evidence. Cutting v. Tappan, 59 N.H. 562. Here the evidence is abundant upon which it might be found, either that the plaintiff had not at the time of the attachment permanently abandoned the business in which the use of the horse was necessary, or that he was then in good faith intending to engage within a reasonable time in other business in the conduct of which a horse was necessary.
Whether a suspension of business is permanent or temporary, or whether one is about to enter upon any particular business, must necessarily, in many cases, be in a large degree a question of intention, as upon a question of domicil, or whether a removal from is a final abandonment of a homestead. Locke v. Rowell, 47 N.H. 46. The evidence excepted to was properly received.
Exceptions overruled.
STANLEY, J., did not sit: the others concurred. *Page 9